Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “learn a set within the preset area as the feature point.”  A “set” of what?  Even if it is read as a “set of points within the present area,” how can multiple points be as a single feature point?  What exactly is “learn . . . as”?   The claim also recites “set an initial feature point.”  It is unclear where the initial feature point is, and it is unclear what “set  . . . point” means.               
Claims 4-5 are rejected because of their dependence on Claim 3.  Claims 13-15 are rejected because they are similar to Claims 3-5. 

Claims 9, 10, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (US 20190133693 A1) in view of Nerot et al. (“A 3D reconstruction method of the body envelope from biplanar X-rays: Evaluation of its accuracy and reliability”).
Regarding Claim 1, Mahfouz discloses An apparatus for generating a 3D full-body skeleton model ( 
  “ A more cost-effective method of imaging is one that requires no off-site reconstruction, utilizes existing office-based imaging, for example standard X-Rays or fluoroscopy, while still providing a pathway for 3D model creation to be used in planning or surgery.”  Mahfouz ¶ 2. 
    PNG
    media_image1.png
    462
    651
    media_image1.png
    Greyscale

) using deep learning, comprising: 
one or more processors; memory; and one or more programs, wherein: the one or more programs are stored in the memory and executed by the one or more processors, and the one or more processors execute the one or more programs (“In yet another more detailed embodiment of the first aspect, the automatic calibration of the radiographic images is performed by a computer running a software program.”  Mahfouz ¶ 8.  As this example shows, Mahfouz discloses an invention in the context of computer graphics, which utilizes computer(s).) so as to generate training data using deep learning by receiving a 2D X-ray image for training (
“In this framework, the expected principal components of the reconstructed bone may be predicted from the image data and initial pose. In this framework, an appropriately structured neural network may be trained using the DRR images and poses as input, and the principal components of the corresponding anatomical model. By generating a plurality of training sets and using these training sets to train a sufficiently deep neural network, the trained network may be used to predict the shape of initialized bone models in newly presented calibrated X-ray images (see FIG. 12).”  ¶ 119.  “Each DRR is a simulated X-ray image of the patient anatomy with known camera parameters.” ¶ 116.  One of the reasons to use DRR is increase the number of data to train.  The claim language does not exclude the use of DRR.  If it does, it would have been a simple substation of one known element for another that produces predictable results.  The known elements are simulated 2D X-ray image and un-simulated 2D X-ray image.   


    PNG
    media_image2.png
    219
    434
    media_image2.png
    Greyscale
 "FIG. 7 is an exemplary depiction of feature detection on pelvis X-ray images taken in different views in accordance with the instant disclosure.”  Mahfouz ¶ 24.  Fig. 7 provides examples of the X-Ray images.
Mahfouz discloses “machine learning.”  Some use the term “machine learning” interchangeably with “deep learning.”  Some do not.  The Examiner requests clarification from Applicant. 
Nonetheless, the Examiner conducts an obviousness analysis.  Mahfouz discloses deep learning, stating “[o]ther options may include manually initializing the models or utilizing other machine learning frameworks, such as CNN or similar deep learning structures to train and classify poses from images.”  Mahfouz ¶ 134.  Therefore, it would have been a simple substitution of one known element for another that produces predictable results.  It seems that Applicant shares the same position, as there are no detailed explanation as to how the deep learning is implemented in the spec.  Further, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine these embodiments.  requires less human involvement.), 
to analyze a 2D X-ray image of a user using the training data (

    PNG
    media_image3.png
    350
    628
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    260
    620
    media_image4.png
    Greyscale


Mahfouz “The overall structure of reconstruction may comprise one or more of four parts, as shown in FIG. 15: (A) Image processing, which extracts features from fluoroscopic images; (B) Initialization, which estimates the 3D model's initial pose using a hybrid classifier integrating k-nearest neighbors (KNN) and support vector machine (SVM) (may use other machine learning techniques to train and classify images); (c) Optimization, which determines the 3D model's optimal pose and shape by maximizing the similarity measure between the 2D X-ray fluoroscopy and the reconstructed 3D surface mesh model (the similarity measure is designed as a novel energy function including edge score, region score, homogeneity score, and multibody registration score); and, (D) 3D Shape Analysis, which represents the training dataset of 3D surface mesh models with nonlinear statistical shape model named kernel principal component analysis (KPCA).”  Mahfouz ¶ 121. ), and 
to generate the 3D full-body skeleton model by registering a 3D local part bone model generated from a result of analyzing the 2D X-ray image of the user ( 
Figs. 6, 15, 67. 
Mahfouz states “(B) Initialization, which estimates the 3D model's initial pose using a hybrid classifier integrating k-nearest neighbors (KNN) and support vector machine (SVM) (may use other machine learning techniques to train and classify images); (c) Optimization, which determines the 3D model's optimal pose and shape by maximizing the similarity measure between the 2D X-ray fluoroscopy and the reconstructed 3D surface mesh model (the similarity measure is designed as a novel energy function including edge score, region score, homogeneity 
Nerot discloses creating a model for a  full-body skeleton (
    PNG
    media_image5.png
    502
    1098
    media_image5.png
    Greyscale
). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Mahfouz with Nerot.  The suggestion/motivation would have been in order to provide more complete information about a patient to a user/patient/physician. 

Regarding Claim 2, Mahfouz in view of Nerot discloses The apparatus of claim 1, wherein the one or more processors generate the training data by extracting a feature point and a boundary from the 2D X-ray image for training and by learning the extracted feature point and boundary using deep learning ( 

“An exemplary embodiment of the feature correspondence may be composed of: (1) feature detection, (2) feature description, and (3) feature matching. A set of discriminative features on X-ray inputs may be denoted as points, edges, lines, patches, or on any mixture thereof.”  Mahfouz ¶ 112.).

Regarding Claim 6, Mahfouz in view of Nerot discloses The apparatus of claim 1, 
wherein the 2D X-ray image of the user is acquired in such a way that an X-ray of a predefined body part, among body parts of the user, in at least one posture is taken from at least one direction (
    PNG
    media_image3.png
    350
    628
    media_image3.png
    Greyscale

).

Regarding Claim 7, Mahfouz in view of Nerot discloses The apparatus of claim 6, 
wherein the one or more processors extract a feature point and a boundary from the X-ray image of the user using the training data (
“Another alternative is to utilize the a priori data in a machine learning framework to train a neural network to identify matching feature points across multiple X-ray images.”  Mahfouz ¶ 116. ) and 
determine the body part of the user, the direction from which the X-ray is taken, and the posture of the body part based on the feature point and the boundary, thereby generating the 3D local part bone model (
“In this framework, the expected principal components of the reconstructed bone may be predicted from the image data and initial pose. In this framework, an appropriately structured neural network may be trained using the DRR images and poses as input, and the principal components of the corresponding anatomical model. By generating a plurality of training sets and using these training sets to train a sufficiently deep neural network, the trained network may be used to predict the shape of initialized bone models in newly presented calibrated X-ray images (see FIG. 12).”  ¶ 119.  “Each DRR is a simulated X-ray image of the patient anatomy with known camera parameters.” ¶ 116.  The camera parameters determines the direction from which the X-ray is taken. 
The models are reconstructed for specific portions of a bone.  Therefore, the body part is known. 
).

Regarding Claim 8, Mahfouz in view of Nerot discloses The apparatus of claim 1, wherein the one or more processors calculate a parameter for minimizing a difference value caused by transforming a feature point and a boundary of the 3D local part bone model into a feature point and a boundary of a statistical shape model corresponding thereto (

    PNG
    media_image4.png
    260
    620
    media_image4.png
    Greyscale

“(c) Optimization, which determines the 3D model's optimal pose and shape by maximizing the similarity measure between the 2D X-ray fluoroscopy and the reconstructed 3D surface mesh model (the similarity measure is designed as a novel energy function including edge score, region score, homogeneity score, and multibody registration score); and, (D) 3D Shape Analysis, which represents the training dataset of 3D surface mesh models with nonlinear statistical shape model named kernel principal component analysis (KPCA).”  Mahfouz ¶ 121. 
“A sequential shape and pose estimation 3D reconstruction may be based on a nonlinear statistical shape model, namely kernel principal component analysis (KPCA). By projecting the training data onto high-dimensional kernel space, the shape of the 3D model may be represented by a ).

Regarding Claim 9, Mahfouz in view of Nerot discloses The apparatus of claim 8, wherein the one or more processors place the 3D local part bone models at locations on a 3D coordinate system corresponding to body parts of the user and transform a connection part between the 3D local part bone models using the statistical shape model, thereby generating the 3D full-body skeleton model (
The claim has been rejected for being indefinite.  For the purposes of art rejection, 
“(c) Optimization, which determines the 3D model's optimal pose and shape by maximizing the similarity measure between the 2D X-ray fluoroscopy and the reconstructed 3D surface mesh model (the similarity measure is designed as a novel energy function including edge score, region score, homogeneity score, and multibody registration score); and, (D) 3D Shape Analysis, which represents the training dataset of 3D surface mesh models with nonlinear statistical shape model named kernel principal component analysis (KPCA).”  Mahfouz ¶ 121. 
“A sequential shape and pose estimation 3D reconstruction may be based on a nonlinear statistical shape model, namely kernel principal component analysis (KPCA). By projecting the training data onto high-dimensional kernel space, the shape of the 3D model may be represented by a vector of shape parameters, as shown in FIG. 62. As part of this method, an optimization process may be carried out where the optimization determines the 3D model's shape and pose parameters from a sequence  
Each principal component may correspond to a body part. 
It is a 3D model, and features are located at 3D locations represented in a 3D coordinate system.
The nonlinear statistical shape model, namely kernel principal component analysis (KPCA) hold all components together to form a model.).

Regarding Claim 10, Mahfouz in view of Nerot discloses The apparatus of claim 9, wherein the one or more processors calculate a connection part parameter for minimizing a difference value between a shape of the connection part and a shape transformed from the connection part using the statistical shape model in order to connect the 3D local part bone models with each other (
“(c) Optimization, which determines the 3D model's optimal pose and shape by maximizing the similarity measure between the 2D X-ray fluoroscopy and the reconstructed 3D surface mesh model (the similarity measure is designed as a novel energy function including edge score, region score, homogeneity score, and multibody registration score); and, (D) 3D Shape Analysis, which represents the training dataset of 3D surface mesh models with nonlinear statistical shape model named kernel principal component analysis (KPCA).”  Mahfouz ¶ 121. 
“A sequential shape and pose estimation 3D reconstruction may be based on a nonlinear statistical shape model, namely kernel principal component analysis (KPCA). By projecting the training data onto high-dimensional kernel space, the shape of the 3D model may be represented by a  
Each principal may correspond to a body part. 
“Optimization may be based on a novel energy function, which combines the edge, region, homogeneity, and multi-body registration score to measure the similarity between the 3D model and the 2D X-ray image, as shown in Table 1.”
The connection part comprise edge and region. 
The Examiner takes an Official Notice that it would have been well-known in the art that an energy function to determine similarity may be a function based on difference, and when the energy function is minimized, two items are similar enough.  The benefits of combining this well-known knowledge would have been to make calculation easier.  “The hybrid energy function requires neither time-consuming DRR generation nor error-prone 2D segmentation.”   Mahfouz ¶ 127.).

Regarding Claim 11, Mahfouz in view of Nerot discloses A method for generating a 3D full-body skeleton model using deep learning, performed by an apparatus for generating the 3D full-body skeleton model using deep learning, comprising: 
generating training data using deep learning by receiving a 2D X-ray image for training (See Claim 1 rejection for detailed analysis. ); 
analyzing a 2D X-ray image of a user using the training data (See Claim 1 rejection for detailed analysis); and 
generating the 3D full-body skeleton model by registering a 3D local part bone model generated from a result of analyzing the 2D X-ray image of the user (See Claim 1 rejection for detailed analysis).

Regarding Claim 12,  Mahfouz in view of Nerot discloses The method of claim 11, wherein generating the training data is configured to generate the training data by extracting a feature point and a boundary from the 2D X-ray image for training and by learning the extracted feature point and boundary using deep learning (See Claim 2 rejection for detailed analysis).

Regarding Claim 16, Mahfouz in view of Nerot discloses The method of claim 11, wherein the 2D X-ray image of the user is acquired in such a way that an X-ray of a predefined body part, among body parts of the user, in at least one posture is taken from at least one direction (See Claim 6 rejection for detailed analysis.).

Regarding Claim 17, Mahfouz in view of Nerot disclosesThe method of claim 16, wherein analyzing the 2D X-ray image of the user is configured to extract a feature point and a boundary from the X-ray image of the user using the training data and to determine the body part of the user, the direction from which the X-ray is taken, and the posture of the body part based on the feature point and the boundary, thereby generating the 3D local part bone model (See Claim 7 rejection for detailed analysis.).

Regarding Claim 18, Mahfouz in view of Nerot discloses The method of claim 17, wherein registering the 3D local part bone model is configured to calculate a parameter for minimizing a difference value caused by transforming a feature point and a boundary of the 3D local part bone model into a feature point and a boundary of a statistical shape model corresponding thereto (See Claim 8 rejection for detailed analysis.).

Regarding Claim 19, Mahfouz in view of Nerot discloses The method of claim 18, wherein registering the 3D local part bone model is configured to place the 3D local part bone models at locations on a 3D coordinate system, corresponding to body parts of the user, and to transform a connection part between the 3D local part bone models using the statistical shape model, thereby generating the 3D full-body skeleton model (See Claim 9 rejection for detailed analysis.).

Regarding Claim 20, Mahfouz in view of Nerot discloses The method of claim 19, wherein registering the 3D local part bone model is configured to calculate a connection part parameter for minimizing a difference value between a shape of the connection part and a shape transformed from the connection part using the statistical shape model in order to connect the 3D local part bone models with each other (See Claim 10 rejection for detailed analysis.).

Claim 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (US 20190133693 A1) in view of Nerot et al. (“A 3D reconstruction method of the .
Regarding Claim 3, Mahfouz in view of Nerot discloses The apparatus of claim 2. 
However, Mahfouz in view of Nerot does not explicitly disclose wherein the one or more processors are configured to: 
set an initial feature point in order to recognize the feature point in the 2D X-ray image for training, specify a preset area within a preset distance from the initial feature point, and learn a set within the preset area as the feature point.
The claim has been rejected for being indefinite, and the Examiner explained why it is indefinite.   For the purposes of compact prosecution and art rejection, the Examiner is reading the limitation to generally require identify a feature point based on a distance range from an initial feature point. 
Zhao discloses 
set an initial feature point in order to recognize the feature point in the 2D X-ray image for training, specify a preset area within a preset distance from the initial feature point, and learn a set within the preset area as the feature point (“Scale-invariant feature transform (SIFT) descriptor is one of the most well-known feature descriptors. By generating the scale-space, it uses a difference-of-Gaussian function to identify potential interest points which are invariant to scale and orientation. After localizing the keypoints, the orientations are assigned to them. Then, it affords each keypoint a feature descriptor. Finally, it matches feature points using a Euclidean distance metric where a match is rejected if the ratio of the distances that the closest to the second-closest match is greater than a threshold. As the dimensionality of SIFT feature vector is very large, the time cost for feature points matching is expensive.  Besides, SIFT method generates a large number of correspondence pairs with some of them incorrectly matched.”  Zhao Introduction. ).
Mahfouz in view of Nerot with Zhao.  The suggestion/motivation would have been in order to improve data accuracy, by rejecting data with poor correspondence. 

Regarding Claim 4, Mahfouz in view of Nerot and Zhao discloses The apparatus of claim 3, wherein the one or more processors generate the training data using a radiographic image captured using at least one of CT and MRI in addition to the 2D X-ray image for training (
Mahfouz states “An exemplary step of the exemplary configurations may include performing imaging of the patient joint and creation of 3D models for virtual surgical planning. Aside from the traditional imaging methodologies utilizing static imaging modalities, such as X-ray, CT and/or MRI to create patient anatomical models, this exemplary disclosure may incorporate additional techniques to create patient bone as well as joint motion.”  Mahfouz ¶ 109.  ).

Regarding Claim 5, Mahfouz in view of Nerot and Zhao discloses The apparatus of claim 4, wherein the one or more processors change a parameter of the radiographic image using a statistical shape model (
“A sequential shape and pose estimation 3D reconstruction may be based on a nonlinear statistical shape model, namely kernel principal component analysis (KPCA). By projecting the training data onto high-dimensional kernel space, the shape of the 3D model may be represented by a vector of shape parameters, as shown in FIG. 62. As part of this method, an optimization process may be carried out where the optimization determines the 3D model's shape and pose parameters from a sequence of monoplane fluoroscopic X-ray images, as shown in FIG. 
Mahfouz discloses the use of CT and MRI images, states “An exemplary step of the exemplary configurations may include performing imaging of the patient joint and creation of 3D models for virtual surgical planning. Aside from the traditional imaging methodologies utilizing static imaging modalities, such as X-ray, CT and/or MRI to create patient anatomical models, this exemplary disclosure may incorporate additional techniques to create patient bone as well as joint motion.”  Mahfouz ¶ 109.  It would have been a simple substitution of one known element for another that produces predictable results.  Fluoroscopic X-ray images are known; so are the CT an MRI images. ).

Regarding Claim 13, Mahfouz in view of Nerot and Zhao discloses The method of claim 12, wherein generating the training data is configured to: set an initial feature point in order to recognize the feature point in the 2D X-ray image for training, specify a preset area within a preset distance from the initial feature point, and learn a set within the preset area as the feature point (See Claim 3 rejection for detailed analysis.). 

Regarding Claim 14, Mahfouz in view of Nerot and Zhao discloses The method of claim 13, wherein generating the training data is configured to generate the training data using a radiographic image captured using at least one of CT and MRI in addition to the 2D X-ray image for training (See Claim 4 rejection for detailed analysis.).

Regarding Claim 15, Mahfouz in view of Nerot and Zhao discloses The method of claim 14, wherein generating the training data is configured to change a parameter of the radiographic image using a statistical shape model (See Claim 5 rejection for detailed analysis.).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Choy et al. (“3D-R2N2: A Uni_ed Approach for Single and Multi-view 3D Object Reconstruction”).  Similar 3D construction. 

    PNG
    media_image6.png
    225
    535
    media_image6.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611